Canty, J.
This is an action brought on a promissory note made by defendants Sawyer and Turnbull to plaintiff. The defendant Sawyer answered that plaintiff and Turnbull represented to him that they were indebted to the Swedish American Bank in the amount of the note; that he signed the note in question at their request, and for their accommodation, before it was filled up; and *132that they agreed to sign it and fill it np to the bank, and take care of it when due, and that it should be used to take up a note which the bank held against plaintiff and Turnbull.
On a trial before the court without a jury the findings and order for judgment for plaintiff were made and filed, and from an order denying a motion for a new trial defendant Sawyer appeals.
It was proved, against Sawyer’s objection, that prior to September 3, 1891, plaintiff and Turnbull were in partnership in business, and gave to the bank a note for the amount of the note in suit; that on that day one Bennett bought the interest of plaintiff in the firm, and formed a partnership with Turnbull to continue the business, and the new firm for a valuable consideration agreed to pay this note; that afterwards, on October 29, 1891, this note was renewed by plaintiff and Bennett giving the bank their.note, but the debt was still the debt of Bennett and Turnbull; that about January 1, 1892, Sawyer came into the firm, and Bennett went out in about fifteen days afterwards. The firm at this time was called the Northern Supply Company.
The admission of this evidence was not error. It became material to. ascertain whether plaintiff was a principal debtor or a mere surety as to the debt due the bank. Sawyer, as surety for some one, signed a note, which was used to renew or discharge this debt, and, if plaintiff was one of the principal debtors, he could not recover of his own surety, whether that surety signed at his request or not.
The court found that Turnbull and Bennett were the principal debtors, and that Sawyer signed the note in suit at the request and for the accommodation of Turnbull, and that Turnbull did not sign the previous note himself, because the bank did not consider him responsible, and did not want his name on its paper; and we are of the opinion that there is sufficient evidence to sustain these findings.
The court does not find on the question of whether or not, as between himself and Sawyer, plaintiff continued to be a surety for the debt, or whether or not for such reason he should be allowed to recover only one-half the debt by way of contribution between sureties, and the question is not raised on this appeal.
There are no other assignments of error worthy of consideration, and the order appealed from should be affirmed. So ordered.
(Opinion published 58 N. W. 687.)